DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 02/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10/516,826 and 10/931,877 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21 - 40 are allowed.
The following is an examiner's statement of reasons for allowance:
	Regarding independent claim 21, the prior art of record fails to teach or fairly suggest a first actuator to move the first mobile component relative to the first static component, the first actuator comprising a plurality of paired magnets including a first magnet pair of two magnets having magnetic fields oriented in opposite directions, and a second magnet pair of two magnets having magnetic fields oriented in opposite directions; and a second camera unit, comprising: a second mobile component; a second static component; and a second actuator to move the second mobile component relative to the second static component, the second actuator comprising a plurality of individual magnets positioned to generate magnetic fields in different directions at different locations 

Regarding claims 22 - 27, claims 22 – 27 are allowed as being dependent from allowed independent claim 21.

Regarding independent claim 28, the prior art of record fails to teach or fairly suggest a first static component; and a first actuator to move the first mobile component relative to the first static component, the first actuator comprising a plurality of paired magnets including a first magnet pair of two magnets having magnetic fields oriented in opposite directions, and a second magnet pair of two magnets having magnetic fields oriented in opposite directions; and a second camera unit, comprising: a second mobile component; a second static component; and a second actuator to move the second mobile component relative to the second static component, the second actuator comprising a plurality of individual magnets positioned to generate magnetic fields in different directions at different locations in the second camera unit, wherein a magnet arrangement of the first actuator differs from a magnet arrangement of the second actuator; one or more processors; and memory storing program instructions that are executable by the one or more processors to control operation of the camera system and to perform one or more other functions of the multifunction device in combination with other elements of the claim.

claims 29 - 34, claims 29 - 34 are allowed as being dependent from allowed independent claim 28.

Regarding independent claim 35, the prior art of record fails to teach or fairly suggest the first actuator comprising a plurality of paired magnets including a first magnet pair of two magnets having magnetic fields oriented in opposite directions, and a second magnet pair of two magnets having magnetic fields oriented in opposite directions; and a second actuator to move a second mobile component of a second camera unit relative to a second static component of the second camera unit, the second actuator comprising a plurality of individual magnets positioned to generate magnetic fields in different directions at different locations in the second camera unit, wherein a magnet arrangement of the first actuator differs from a magnet arrangement of the second actuator in combination with other elements of the claim.

Regarding claims 36 - 40, claims 36 - 40 are allowed as being dependent from allowed independent claim 35.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mizuno (US patent No. 2004/0212794) teaches lens with motion adjustment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/USMAN A KHAN/
Usman Khan